[ex1023001.jpg]
705490696.2 1 FIRST AMENDMENT TO LEASE THIS FIRST AMENDMENT TO LEASE (this
"First Amendment") is made and entered into as of April ___, 2013, by and
between ARE-SD REGION NO. 32, LLC, a Delaware limited liability company
(“Landlord”), and ILLUMINA, INC., a Delaware corporation (“Tenant”). RECITALS A.
Landlord and Tenant are parties to that certain Amended and Restated Lease
Agreement dated as of March 27, 2012 (the "Lease"). Pursuant to the Lease,
Tenant leases certain premises consisting of approximately 497,078 rentable
square feet ("Premises"), located at 5200 Illumina Way, San Diego, California.
The Premises are more particularly described in the Lease. Capitalized terms
used herein without definition shall have the meanings defined for such terms in
the Lease. B. Landlord’s affiliate, ARE-San Francisco No. 43, LLC, a Delaware
limited liability company, and Tenant are concurrently herewith entering into
that certain Lease Agreement, dated on or about the date hereof (the “499
Lease”), pursuant to which Tenant shall lease certain premises at a property
located at 499 Illinois Street, San Francisco, California. C. Landlord and
Tenant desire, subject to the terms and conditions set forth herein to, amend
the Lease to, among other things, extend the Land Rent Commencement Date (as
such term is defined in Section 39(b) of the Lease). NOW, THEREFORE, in
consideration of the foregoing Recitals, which are incorporated herein by this
reference, the mutual promises and conditions contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows: 1. Land Rent
Commencement Date. Notwithstanding anything to the contrary contained in the
Lease, the Land Rent Commencement Date is hereby extended until January 1, 2018.
2. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker") in
connection with the transaction reflected in this First Amendment and that no
Broker brought about this transaction, other than Cushman & Wakefield of San
Diego. Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this First Amendment. 3. Miscellaneous. a. This First
Amendment is the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This First Amendment may be amended only by
an agreement in writing, signed by the parties hereto. b. This First Amendment
is binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. c. This First Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which when taken together shall constitute one and the same instrument. The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to



--------------------------------------------------------------------------------



 
[ex1023002.jpg]
705490696.2 2 any other counterpart identical thereto except having additional
signature pages executed by other parties to this First Amendment attached
thereto. d. Except as amended and/or modified by this First Amendment, the Lease
is hereby ratified and confirmed and all other terms of the Lease shall remain
in full force and effect, unaltered and unchanged by this First Amendment. In
the event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment. [Signatures are on the
next page.]



--------------------------------------------------------------------------------



 
[ex1023003.jpg]




--------------------------------------------------------------------------------



 